                                         SHARON S.
                                                                      Aronberg Goldgehn Davis &
                                                                      Garmisa
                                                                      330 North Wabash Ave., Suite
                                                                      1700
                                                                      Chicago, Illinois 60611-3586
                                                                      TEL: 312-828-9600
                                                                      FAX: 312-828-9635
                                                                      www.agdglaw.com

                                                                      Christopher W. Niro
                                                                      DIRECT: 312-755-3161
                                                                      DIRECT FAX: 312-222-6382
                                                                      cniro@agdglaw.com


                                                                      OUR FILE NUMBER:   103477.00200



                                          February 17, 2021


VIA ECF
Hon. Peggy Kuo
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11021

         RE:      Mendel Paneth v. John Doe 1 Through 3

Dear Judge Kuo:

Plaintiff Mendel Paneth (“Plaintiff”) submits this letter in response to the Court’s February 16,
2021 docket entry in which the Court ordered Plaintiff to file a proposed summons immediately.
Plaintiff would like to provide further background regarding this issue and seeks the Court’s
guidance regarding the same.

At this time, Plaintiff is in the process of issuing a subpoena to YouTube (and its parent company
Google, Inc.) in order to ascertain the identities of the individuals, who are currently named as
Defendants John Doe 1 Through 3, and who posted certain defamatory statements online regarding
Plaintiff. Once Plaintiff receives a response to his subpoena, he intends to amend his Complaint
to identify the individual defendants and will then issue and serve summonses upon the same
individual defendants as well.

                                                     Respectfully Submitted,

                                                     /s/ Christopher W. Niro
                                                     Christopher W. Niro


cc:      All counsel of record via ECF
4816-6313-1357, v. 1
